Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04 February 2020 and 06 May 2021 were filed and are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barinaga et al (US 2002/0057972).
Barinaga et al disclose the following claimed features:
Regarding claim 1, a fluid pump (Figures 1 and 2), comprising: a shifter having a first end and pivotable about a second end (paragraph [0022]); a cam rotatably engaged with the shifter, the cam to rotate about a cam shaft axis if the shifter pivots about the 
Regarding claim 2, wherein the shifter is to pivot about the second end upon the first end receiving a linear force (paragraphs [0022] and [0036]).
Regarding claim 3, further comprising a bias member to bias the first end of the shifter in a direction opposite to a direction from which the first end receives the linear force (paragraphs [0022] and [0036]).
Regarding claim 4, wherein the cam shaft axis is coaxial with an axis of rotation of the second end of the shifter (Figure 9).
Regarding claim 6, wherein the inlet valve and the outlet valve are check valves (paragraph [0027]).
Regarding claim 7, a multi-channel fluid pump ((Figures 1 and 2), comprising: a pump housing; a shifter having a first end extending from the pump housing and a second end, the first end to receive a linear force to cause the shifter to rotate about the second end (paragraph [0022]); a cam shaft rotatably engaged with the shifter and extending along the pump housing (paragraphs [0022] and [0023]); a cam fixed to the cam shaft, the cam having a cam surface (paragraphs [0022] and [0023]); a collar 
Regarding claim 8, wherein the cam shaft is to rotate about a cam shaft axis if the shifter rotates about the second end, the cam shaft axis substantially parallel to an axis of rotation of the second end (Figure 9).
Regarding claim 9, wherein the plurality of pump channels are arranged in an array that is substantially parallel to the cam shaft axis (paragraph [0027]).
Regarding claim 10, wherein the plurality of pump channels comprises four pump channels (Figure 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barinaga et al (US 2002/0057972) in view of Kakefu et al (JPS5573563). 
Barinaga et al disclose the claimed invention except for reciting the cam shaft axis is not coaxial with an axis of rotation of the second end of the shifter, and wherein the second end of the shifter comprises a shifter gear to operably engage with a cam gear disposed about the cam shaft axis.  Kakefu et al teach the cam shaft axis is not coaxial with an axis of rotation of the second end of the shifter, and wherein the second end of the shifter comprises a shifter gear to operably engage with a cam gear disposed about the cam shaft axis (Abstract).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cam shaft axis is not coaxial with an axis of rotation of the second end of the shifter, and wherein the second end of the shifter comprises a shifter gear to operably engage with a cam gear disposed about the cam shaft axis, as taught by Kakefu et al into Barinaga et al, for the purpose of activating the pumps to flow ink through the channels.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barinaga et al (US 2002/0057972) in view of APA (JPS5981790).
Barinaga et al disclose the claimed invention except for reciting the first end of the shifter is to receive the linear force externally from the pump housing.  APA teaches the first end of the shifter is to receive the linear force externally from the pump housing (Figures 1-3).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first end of the shifter is to receive the linear .
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakefu et al (JPS5573563) in view of Barinaga et al (US 2002/0057972).
Regarding claim 12, Kakefu et al disclose an imaging device (Figures 1 and 5), comprising: a carriage to move along a carriage path within the imaging device; and a multi-channel fluid pump, comprising: a pump housing disposed within the imaging device; a shifter having a first end and a second end, the first end extending from the pump housing to receive a linear force from the carriage to cause the shifter to rotate about the second end (Abstract); a cam shaft rotatably engaged with the shifter and having a cam with a cam surface, the cam and cam surface to rotate about a cam shaft axis if the shifter rotates about the second end (Abstract); a collar engaged with the cam surface and movable along an actuation direction upon the cam surface rotating about the cam shaft axis (Abstract).
Kakefu et al disclose the claimed invention except for reciting a plurality of pump channels, each pump channel comprising: a diaphragm at least partially defining a fluid cavity; a fluid inlet having a one-way inlet valve to only allow fluid into the fluid cavity; and a fluid outlet having a one-way outlet valve to only allow fluid out of the fluid cavity, wherein the collar is to move along the actuation direction so as to compress each diaphragm of the plurality of pump channels so as to decrease a volume of each fluid cavity.
Barinaga et al teach in Figures 4, 5 and 9 a plurality of pump channels, each pump channel comprising: a diaphragm at least partially defining a fluid cavity 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of pump channels, each pump channel comprising: a diaphragm at least partially defining a fluid cavity; a fluid inlet having a one-way inlet valve to only allow fluid into the fluid cavity; and a fluid outlet having a one-way outlet valve to only allow fluid out of the fluid cavity, wherein the collar is to move along the actuation direction so as to compress each diaphragm of the plurality of pump channels so as to decrease a volume of each fluid cavity, as taught by Barinaga et al into Kakefu et al, for the purpose of controlling the pumping of ink through the channels.
Regarding claim 13, Kakefu et al further disclose the first end of the shifter is engaged with the carriage such that the movement of the carriage along the carriage path transfers the linear force to the first end (Abstract).  
Regarding claim 14, Kakefu et al further disclose a bias member to bias the first end of the shifter against the movement of the carriage along the carriage path (Abstract).  
Regarding claim 15, Kakefu et al disclose the claimed invention except for reciting the multi-channel fluid pump is to pump ink through at least a portion of the imaging device.  Barinaga et al teach in Figure 1 the multi-channel fluid pump (50) is to 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AN H DO/Primary Examiner, Art Unit 2853